Exhibit 99(d)(3) SUB-ADVISORY AGREEMENT THIS SUB-ADVISORY AGREEMENT, is made as of February 1, 2009, between BROWN BROTHERS HARRIMAN & CO., a New York limited partnership (“BBH&Co.”) and Walter Scott & Partners Limited (“Sub-Adviser”). This Agreement was initially effective with respect to each Fund on the date set forth on Exhibit A (collectively ” BBH Trust”, the “Funds” or each separately, the “Fund”). WHEREAS, BBH Trust, a Delaware statutory trust (the “Trust”), is an open-end management investment company registered under the Investment Company Act of 1940, as amended (“1940 Act”) and of which BBH International Equity Fund (the “Fund”) is a separate series thereof; WHEREAS, BBH Trust has entered into an Investment Advisory and Administrative Services Agreement with BBH&Co., dated as of February 1, 2007, (the “Investment Advisory Agreement”) pursuant to which BBH&Co. has been appointed to render investment advisory services to BBH Trust through its Separately Identifiable Department known as the “BBH Mutual Fund Advisory Department” (hereafter. the “SID” or “Adviser”); WHEREAS, BBH Trust offers for public sale distinct series of shares of beneficial interest of the Funds; and WHEREAS , under the Investment Advisory Agreement, the Adviser has agreed to provide certain investment advisory services to the Funds; and WHEREAS, the Investment Advisory Agreement permits the Adviser to delegate certain of its duties as investment adviser thereunder to a sub-adviser; and WHEREAS, the Sub-Adviser is willing to furnish such services NOW, THEREFORE, in consideration of the premises and mutual promises hereinafter set forth, the parties hereto agree as follows: I. The Adviser hereby appoints the Sub-Adviser to act as investment sub-adviser to the Funds for the period and on the terms set forth in this Agreement. The Sub-Adviser accepts such appointment and agrees to render the services herein set forth, for the compensation herein provided on Exhibit A. 2. Subject to the general supervision of (I ) the Trustees of BBH Trust (the “Board”), and (2) the Adviser, the Sub-Adviser shall manage the investment operations and the composition of the portfolios of securities and investments with respect to that portion of the Funds’ assets allocated to the Sub-Adviser from time to time by the Adviser in its sole discretion. including cash, (“Assets”), the purchase, retention and disposition thereof and agreements relating thereto, in accordance with the Funds’ investment objective and policies as stated in the Prospectuses (as defined in paragraph 3 of this Agreement) and subject to the following understandings: (a) the Sub-Adviser shall furnish a continuous investment program for the Assets of each Fund’s portfolio and determine from time to time which investments or securities will be purchased, retained, sold or lent by the Funds, and which portion of the assets will be invested or held uninvested as cash and shall communicate in a timely manner all such transactions to the Funds’ portfolio accountant, the Advisor and custodian or such depositories or agent designated by the Fund or the Advisor. The Sub-Advisor shall not deviate from such investment program and any guidelines provided by the Advisor without the prior written consent of the Advisor and the Board; (b) the Sub-Adviser shall use the same skill and care in the management of each Fund’s portfolio as it uses in the investment management of accounts for which it has investment responsibility as agent; (c) the Sub-Adviser, in the performance of its duties and obligations under this Agreement, shall act in conformity with BBH Trust’s Declaration of Trust/Articles of Incorporation and By-Laws and the Prospectuses of the Funds and with the written instructions and directions of the Board and will conform to and comply with the requirements of the 1940 Act and all other applicable federal and state laws and regulations: (d) the Sub-Adviser shall determine the Assets to be purchased, sold or lent by the Funds and as agent for the Funds will effect portfolio transactions pursuant to its determinations either directly with the issuer or with any broker and/or dealer in such securities; in placing orders with brokers and or dealers the Sub-Adviser intends to seek best price and execution for purchases and sales; the Sub-Adviser shall also make recommendations regarding whether or not the Funds shall enter into repurchase or reverse repurchase agreements and interest rate futures contracts; (e) unless the Advisor advised the Sub-Advisor in writing that the right to vote proxies has been expressly reserved to the Advisor or the Fund or otherwise delegated to another party, the Sub-Advisor shall exercise voting rights incident to any securities held without consultation with the Advisor or the Fund. The Sub-Advisor shall also respond to all corporate action matters incident to the securities held for any Fund. On occasions when the Sub-Adviser deems the purchase or sale of a security to be in the best interest of the Funds as well as other customers, the Sub-Adviser, may, to the extent permitted by applicable laws and regulations, but shall not be obligated to, aggregate the securities to be so sold or purchased in order to obtain the best execution and lower brokerage commissions, if any. In such event, allocation of the securities so purchased or sold, as well as the expenses incurred in the transaction, will be made by the Sub-Adviser in the manner it considers to be the most equitable and consistent with its fiduciary obligations to the Funds and to such other customers; - 2 - (f) the Sub-Adviser shall maintain books and records with respect to the Funds’ securities transactions and shall render to the Board and the Advisor such periodic and special reports as the Board may reasonably request; (g) the Sub-Adviser shall assist the Adviser and the Funds’ Administrator with the fair valuation of portfolio securities as necessary and shall be responsible for identifying the need to fairly value securities that are traded in markets that close prior to the time the Fund calculates its net asset value ; and (h) the investment management services of the Sub-Adviser to the Funds under this Agreement are not to be deemed exclusive. and the Sub-Adviser shall be free to render similar services to others. 3. The Adviser has delivered copies of each of the following documents to the Sub-Adviser and will promptly notify and deliver to it all future amendments and supplements, if any: (a) Declaration of Trust/Articles of Incorporation of BBH Trust and amendments thereto (such Declaration of Trust/Articles of Incorporation and amendments, as presently in effect and further amended from time to time, are herein called the “Organizational Document”); (b) By-Laws of BBH Trust (such By-Laws, as presently in effect and as amended from time to time, are herein called the “By-Laws”); (c) Certified resolutions of the Board authorizing the appointment of the Sub-Adviser and approving the form of this Agreement; (d) Registration Statement under the 1940 Act and the Securities Act of 1933, as amended, on Form N-IA (the ” Registration Statement”) as filed with the Securities and Exchange Commission (the “Commission”) relating to BBH Trust and each of the separate series of the Funds’ shares, and all amendments thereto; (e) Notification of Registration of the Investment Company under the 1940 Act on Form N-8A as filed with the Commission; and (f) Prospectuses of the Funds (such prospectuses, as presently in effect and as amended or supplemented with respect to the Funds from time to time, is herein called the ” Prospectuses”). 4. The Sub-Adviser shall keep the Funds’ books and records required to be maintained by it pursuant to paragraph 2(e) hereof. The Sub-Adviser agrees that all records which it maintains for each Fund is the property of the Fund and it will promptly surrender any of such records to the Fund upon the Fund’s request. The Sub-Adviser further agrees to preserve for the periods prescribed by Rule 31a-2 under the 1940 Act any such records as are required 10 be maintained by the Adviser with respect to the Funds. - 3 - The Sub-Advisor will provide the auditors and inspectors of any Fund and the Advisor with reasonable access to any such books and records of the Funds during the Sub-Advisor’s normal business hours. 5. During the term of this Agreement the Sub-Adviser will pay all expenses incurred by it in connection with its activities under this Agreement other than the cost of securities and investments purchased for the Funds (including taxes and brokerage commissions. if any). 6. For the services provided and the expenses borne pursuant to this Agreement, the Adviser, not the Funds, will pay the Sub-Adviser as full compensation therefor a fee as set forth on Exhibit A attached hereto. This fee will be computed based on the net asset value of the Assets allocated to the Sub-Adviser as of 4:00 P.M. New York time on each business day within each month and will be paid to the Sub-Adviser monthly during the succeeding calendar month. 7. The Sub-Adviser shall not be liable for any error of judgment or mistake of law or for any loss suffered by any Fund or the Advisor in connection with the matters to which this Agreement relates, except a loss, damage, cost or expense resulting from a breach of fiduciary duty with respect to the receipt of compensation for services (in which case any award of damages shall be limited to the period and the amount set forth in Section 36(b)(3) of the 1940 Act) or a loss, damage, cost or expense resulting from willful misfeasance, bad faith or negligence on its part in the performance of its duties or from reckless disregard by it of its obligations and duties under this Agreement. Accordingly, the Sub-Advisor hereby indemnifies and holds the Fund and the Advisor harm less from any and all such losses, damages, costs or expenses incurred by the Fund and/or the Advisor arising out of or in connection with the performance of the Sub-Advisor hereunder. The provisions of the foregoing sentence shall survive the termination of this Agreement. 8. The Sub-Advisor acknowledges that all information and documents disclosed by the Ad visor to the Sub-Advisor, or which come to the Sub-Advisor’s attention during the course of its performance under this Agreement, constitute valuable assets of and are proprietary to the Advisor, and the Sub-Advisor also acknowledges that the Advisor has a responsibility to its customers and employees to keep the Advisor’s records and information confidential and proprietary.
